Citation Nr: 0015858	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


INTRODUCTION

The veteran had active service from October 1951 to August 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for hearing loss 
and tinnitus.  


REMAND

At his October 1999 hearing, the veteran testified that he 
was treated for hearing loss at a VA facility about 6-7 
months before.  Hearing transcript, (T.), 4.  VA is held to 
have constructive notice of documents generated by VA, even 
if the documents have not been made part of the record in a 
claim for benefits.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  As VA is on notice that additional pertinent records 
may exist, the case must be remanded for further development 
with regard to this issue.  Similarly, any outstanding VA 
medical records should be obtained and associated with the 
claims file.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure that all 
outstanding VA records are secured and 
associated with the claims file.  

2.  If a well-grounded claim has been 
presented following the acquisition of 
the aforementioned development, the 
veteran should be afforded a VA 
audiologic examination.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should render 
an opinion regarding the degree of 
probability that any hearing loss or 
tinnitus found is causally related to 
service.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


